 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8


THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO BOSTON
THERAPEUTICS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


BOSTON THERAPEUTICS, INC.


WARRANT TO PURCHASE SHARES OF COMMON STOCK


1.           Issuance. In consideration of good and valuable consideration as
set forth in the Purchase Agreement (as defined below), including without
limitation the Purchase Price (as defined in the Purchase Agreement), the
receipt and sufficiency of which are hereby acknowledged by Boston Therapeutics,
Inc., a Delaware corporation (“Company”); Typenex Co-Investment, LLC, a Utah
limited liability company, its successors and/or registered assigns
(“Investor”), is hereby granted the right to purchase at any time on or after
the Issue Date (as defined below) until the date which is the last calendar day
of the month in which the fifth anniversary of the Issue Date occurs (the
“Expiration Date”), a number of fully paid and non-assessable shares (the
“Warrant Shares”) of Company’s common stock, par value $0.001 per share (the
“Common Stock”), equal to $112,500.00 divided by the Market Price (as defined in
the Note, as of the Issue Date), as such number may be adjusted from time to
time pursuant to the terms and conditions of this Warrant to Purchase Shares of
Common Stock (this “Warrant”). This Warrant is being issued pursuant to the
terms of that certain Securities Purchase Agreement dated March 12, 2015, to
which Company and Investor are parties (as the same may be amended from time to
time, the “Purchase Agreement”).
 
Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
 
This Warrant was issued to Investor on March 12, 2015 (the “Issue Date”). For
the avoidance of doubt, the Purchase Price constitutes payment in full for this
Warrant.
 
2.           Exercise of Warrant.
 
2.1.           General. This Warrant is exercisable in whole or in part at any
time and from time to time commencing on the Issue Date and ending on the
Expiration Date. Such exercise shall be effectuated by submitting to Company
(either by delivery to Company or by email or facsimile transmission) a
completed and duly executed Notice of Exercise substantially in the form
attached to this Warrant as Exhibit A (the “Notice of Exercise”). The date a
Notice of Exercise is either faxed, emailed or delivered to Company shall be the
“Exercise Date,” provided that, if such exercise represents the full exercise of
the outstanding balance of this Warrant, Investor shall tender this Warrant to
Company within five (5) Trading Days thereafter, but only if the Warrant Shares
to be delivered pursuant to the Notice of Exercise have been delivered to
Investor as of such date. The Notice of Exercise shall be executed by Investor
and shall indicate (i) the number of Warrant Shares (as defined below) to be
issued pursuant to such exercise, and (ii) the Exercise Price (as defined below)
payable for such Warrant Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
For the purposes of this Warrant, the following terms shall have the following
meanings:
 
“Bloomberg” shall mean Bloomberg LP (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Investor and reasonably acceptable to
Company).
 
“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg
for the relevant date.
 
“Exercise Price” shall mean $0.30 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.
 
“Market Capitalization shall mean the product equal to (A) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (B) the aggregate number of outstanding shares of Common Stock as
reported on Company’s most recently filed Form 10-Q or Form 10-K.
 
“Note” shall mean that certain Convertible Promissory Note issued by Company to
Investor pursuant to the Purchase Agreement, as the same may be amended from
time to time, and including any promissory note(s) that replace or are exchanged
for such referenced promissory note.
 
“Principal Market” shall mean the principal market on which the Common Stock is
traded.
 
“Trading Day” means any day during which the Principal Market shall be open for
business.
 
“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
(a)           The Exercise Price per share of Common Stock for the Warrant
Shares shall be payable, at the election of Investor, in cash or by certified or
official bank check or by wire transfer in accordance with instructions provided
by Company at the request of Investor.
 
(b)           Upon the appropriate payment to Company of the Exercise Price for
the Warrant Shares, Company shall promptly, but in no case later than the date
that is three (3) Trading Days following the date the Exercise Price is paid to
Company (the “Delivery Date”), deliver or cause Company’s Transfer Agent to
deliver the applicable Warrant Shares electronically via the Deposit/Withdrawal
at Custodian system (“DWAC”) to the account designated by Investor on the Notice
of Exercise. If for any reason Company is not able to so deliver the Warrant
Shares via the DWAC system, notwithstanding its best efforts to do so, such
shall constitute a breach of this Warrant (and an Event of Default under the
Note), and Company shall instead, on or before the applicable date set forth
above in this subsection, issue and deliver to Investor or its broker (as
designated in the Notice of Exercise), via reputable overnight courier, a
certificate, registered in the name of Investor or its designee, representing
the applicable number of Warrant Shares. For the avoidance of doubt, Company has
not met its obligation to deliver Warrant Shares within the required timeframe
set forth above unless Investor or its broker, as applicable, has actually
received the Warrant Shares (whether electronically or in certificated form) no
later than the close of business on the latest possible delivery date pursuant
to the terms set forth above.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           If Warrant Shares are delivered later than as required under
subsection (b) immediately above, Company agrees to pay, in addition to all
other remedies available to Investor in the Transaction Documents, a late fee
equal to the greater of (i) $500.00 and (ii) 2% of the product of (1) the sum of
the number of shares of Common Stock not issued to Investor on a timely basis
and to which Investor is entitled multiplied by (2) the Closing Price on the
Trading Day immediately preceding the last possible date which Company could
have issued such shares of Common Stock to Investor without violating this
Warrant rounded to the nearest multiple of $100.00 (such resulting amount, the
“Warrant Share Value”) (but in any event the cumulative amount of such late fees
for each exercise shall not exceed 200% of the Warrant Share Value), per Trading
Day until such Warrant Shares are delivered (the “Late Fees”). Company shall pay
any Late Fees incurred under this subsection in immediately available funds upon
demand; provided, however, that, at the option of Investor (without notice to
Company), such amount owed may be added to the principal amount of the Note.
Furthermore, in addition to any other remedies which may be available to
Investor, in the event that Company fails for any reason to effect delivery of
the Warrant Shares as required under subsection (b) immediately above, Investor
may revoke all or part of the relevant Warrant exercise by delivery of a notice
to such effect to Company, whereupon Company and Investor shall each be restored
to their respective positions immediately prior to the exercise of the relevant
portion of this Warrant, except that the Late Fees described above shall be
payable through the date notice of revocation or rescission is given to Company.
Finally, as liquidated damages in the event Company fails to deliver any Warrant
Shares to Investor for a period of ninety (90) days from the Delivery Date,
Investor may elect, in its sole discretion, to stop the accumulation of the Late
Fees as of such date and require Company to pay to Investor a cash amount equal
to (i) the total amount of all Late Fees that have accumulated prior to the date
of Investor’s election, plus (ii) the product of the number of Warrant Shares
deliverable to Investor on such date if it were to exercise this Warrant with
respect to the remaining number of Warrant Shares as of such date multiplied by
the Closing Price of the Common Stock on the Delivery Date (the “Cash Settlement
Amount”). At such time that Investor makes an election to require Company to pay
to it the Cash Settlement Amount, such obligation of Company shall be a valid
and binding obligation of Company and shall for all purposes be deemed to be a
debt obligation of Company owed to Investor as of the date it makes such
election. Upon Company’s payment of the Cash Settlement Amount to Investor, the
Warrant shall be deemed to have been satisfied and Investor shall return the
original Warrant to Company for cancellation. In addition, and for the avoidance
of doubt, even if Company could not deliver the number of Warrant Shares
deliverable to Investor if it were to exercise this Warrant with respect to the
remaining number of Warrant Shares on the date of repayment due to the
provisions of Section 2.2, the provisions of Section 2.2 will not apply with
respect to Company’s payment of the Cash Settlement Amount.
 
(d)           Investor shall be deemed to be the holder of the Warrant Shares
issuable to it in accordance with the provisions of this Section 2.1 on the
Exercise Date.
 
2.2.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Warrant or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
affiliates) to own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), Company must
not issue to Investor shares of Common Stock which would exceed the Maximum
Percentage. The shares of Common Stock issuable to Investor that would cause the
Maximum Percentage to be exceeded are referred to herein as the “Ownership
Limitation Shares”. Company will reserve the Ownership Limitation Shares for the
exclusive benefit of Investor. From time to time, Investor may notify Company in
writing of the number of the Ownership Limitation Shares that may be issued to
Investor without causing Investor to exceed the Maximum Percentage. Upon receipt
of such notice, Company shall be unconditionally obligated to immediately issue
such designated shares to Investor, with a corresponding reduction in the number
of the Ownership Limitation Shares. Notwithstanding the foregoing, the term
“4.99%” above shall be replaced with “9.99%” at such time as the Market
Capitalization is less than $10,000,000.00. Notwithstanding any other provision
contained herein, if the term “4.99%” is replaced with “9.99%” pursuant to the
preceding sentence, such change to “9.99%” shall be permanent. By written notice
to Company, Investor may increase, decrease or waive the Maximum Percentage as
to itself but any such waiver will not be effective until the 61st day after
delivery thereof. The foregoing 61-day notice requirement is enforceable,
unconditional and non-waivable and shall apply to all affiliates and assigns of
Investor.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Mutilation or Loss of Warrant. Upon receipt by Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, Company will execute and deliver to Investor a new
Warrant of like tenor and date and any such lost, stolen, destroyed or mutilated
Warrant shall thereupon become void.
 
4.           Rights of Investor. Investor shall not, by virtue of this Warrant
alone, be entitled to any rights of a stockholder in Company, either at law or
in equity, and the rights of Investor with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against Company except to the extent set forth herein.
 
5.           Protection Against Dilution and Other Adjustments.
 
5.1.           Capital Adjustments. If Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price and other applicable amounts, but the
aggregate purchase price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 5.1 shall become effective automatically at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.
 
5.2.           Reclassification, Reorganization and Consolidation. In case of
any reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3.           Subsequent Equity Sales. If Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of, sell or issue (or announce any offer, sale,
grant or any option to purchase or other disposition of) any Common Stock
(including any Common Stock issued under the Note, whether upon any type of
conversion or any Deemed Issuance (as defined in the Note)), preferred shares
convertible into Common Stock, or debt, warrants, options or other instruments
or securities which are convertible into or exercisable for shares of Common
Stock (together herein referred to as “Equity Securities”), at an effective
price per share less than the Exercise Price (such lower price, the “Base Share
Price,” and such an issuance, a “Dilutive Issuance”) (if the holder of the
Equity Securities so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options, or rights per share which are
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share that is less than the Exercise Price, such
issuance shall be deemed to have occurred for less than the Exercise Price on
such date of the Dilutive Issuance), then (a) the Exercise Price shall be
reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares Investor could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price, provided that the increase in the number of Warrant
Shares issuable under to this Warrant made pursuant to this Section 5.3 shall
not at any time exceed a number equal to three (3) times the number of Warrant
Shares issuable under this Warrant as of the Issue Date (for the avoidance of
doubt, the foregoing cap on the number of Warrant Shares issuable hereunder
shall only apply to adjustments made pursuant to this Section 5.3 and shall not
apply to adjustments made pursuant to Sections 5.1, 5.2 or any other section of
this Warrant). Such adjustments shall be made whenever such Equity Securities
are issued. Company shall notify Investor, in writing, no later than the Trading
Day following the issuance of any Equity Securities subject to this Section 5.3,
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price, or other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not
Company provides a Dilutive Issuance Notice pursuant to this Section 5.3, upon
the occurrence of any Dilutive Issuance, after the date of such Dilutive
Issuance, Investor is entitled to receive the increased number of Warrant Shares
provided for in subsection (b) above at an Exercise Price equal to the Base
Share Price regardless of whether Investor accurately refers to the Base Share
Price in the Notice of Exercise. Additionally, following the occurrence of a
Dilutive Issuance, all references in this Warrant to “Warrant Shares” shall be a
reference to the Warrant Shares as increased pursuant to subsection (b) above,
and all references in this Warrant to “Exercise Price” shall be a reference to
the Exercise Price as reduced pursuant to subsection (a) above, as the same may
occur from time to time hereunder.
 
5.4.           Notice of Adjustment. Without limiting any other provision
contained herein, when any adjustment is required to be made in the number or
kind of shares purchasable upon exercise of this Warrant, or in the Exercise
Price, pursuant to the terms hereof, Company shall promptly notify Investor of
such event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant.
 
5.5.           Exceptions to Adjustment. Notwithstanding the provisions of
Sections 5.3 and 5.4, no adjustment to the Exercise Price shall be effected as a
result of an Excepted Issuance. “Excepted Issuances” shall mean, collectively,
(a) Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as any such issuances are
not for the purpose of raising capital and in which holders of such securities
or debt are not at any time granted registration rights, and (b) Company’s
issuance of Common Stock or the issuance or grant of options to purchase Common
Stock to employees, directors, officers and consultants, authorized by Company’s
board of directors pursuant to plans or agreements which are authorized,
constituted or in effect as of the Issue Date.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of this
Warrant, Company at its expense will promptly cause its Chief Financial Officer
or other appropriate designee to compute such adjustment or readjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. Company
will forthwith mail a copy of each such certificate to Investor and any Warrant
Agent (as defined below) appointed pursuant to Section 8 hereof. Nothing in this
Section 6 shall be deemed to limit any other provision contained herein.
 
7.           Transfer to Comply with the Securities Act. This Warrant, and the
Warrant Shares, have not been registered under the 1933 Act. None of the Warrant
Shares may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to Company that registration
is not required under the 1933 Act; provided, however, that the foregoing
restrictions on transfer shall not apply to the transfer of any security to an
affiliate of Investor. Until such time as registration has occurred under the
1933 Act, each certificate for this Warrant and any Warrant Shares shall contain
a legend, in form and substance satisfactory to counsel for Company, setting
forth the restrictions on transfer contained in this Section 7. Any such
transfer shall be accompanied by a transferor assignment substantially in the
form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to Company. Upon
receipt of the duly executed Transferor Assignment, Company shall register the
transferee thereon as the new holder on the books and records of Company and
such transferee shall be deemed a “registered holder” or “registered assign” for
all purposes hereunder, and shall have all the rights of Investor.
 
8.           Warrant Agent. Company may, by written notice to Investor, appoint
an agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock
on the exercise of this Warrant pursuant hereto, exchanging this Warrant
pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.
 
9.           Transfer on Company’s Books. Until this Warrant is transferred on
the books of Company, Company may treat Investor as the absolute owner hereof
for all purposes, notwithstanding any notice to the contrary.
 
10.         Notices. Any notice required or permitted hereunder shall be given
in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.
 
11.         Supplements and Amendments; Whole Agreement. This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant, together with the Purchase Agreement and all the other
Transaction Documents, taken together, contain the full understanding of the
parties hereto with respect to the subject matter hereof and thereof and there
are no representations, warranties, agreements or understandings with respect to
the subject matter hereof and thereof other than as expressly contained herein
and therein.
 
 
6

--------------------------------------------------------------------------------

 
 
12.           Purchase Agreement; Arbitration of Disputes; Calculation Disputes.
This Warrant is subject to the terms, conditions and general provisions of the
Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions set forth as an exhibit to the Purchase
Agreement. In addition, notwithstanding the Arbitration Provisions, in the case
of a dispute as to any Calculation, such dispute will be resolved in the manner
set forth in the Purchase Agreement.
 
13.           Governing Law. This Warrant shall be governed by and interpreted
in accordance with the laws of the State of Utah, without giving effect to the
principles thereof regarding the conflict of laws.
 
14.           Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR IN ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
15.           Remedies. The remedies at law of Investor under this Warrant in
the event of any default or threatened default by Company in the performance of
or compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to Investor in the
Transaction Documents, at law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.
 
16.           Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signatures delivered via facsimile or email shall be
considered original signatures for all purposes hereof.
 
17.           Attorneys’ Fees. In the event of any arbitration, litigation or
dispute arising from this Warrant, the parties agree that the party who is
awarded the most money shall be deemed the prevailing party for all purposes and
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by said prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.
 
18.           Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant or the validity or enforceability of this Warrant in
any other jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 
 
19.           Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Warrant.
 
20.           Descriptive Headings. Descriptive headings of the sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.


COMPANY:


Boston Therapeutics, Inc.




By: ________________________________
Printed Name: ________________________
Title: _______________________________
 
 
 
 
 


 
[Signature Page to Warrant]
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A


NOTICE OF EXERCISE OF WARRANT


TO:           BOSTON THERAPEUTICS, INC.
ATTN: _______________
VIA FAX TO: (    )______________ EMAIL: ______________


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of March 12, 2015 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of BOSTON THERAPEUTICS, INC., and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:


_______                      Warrant Shares: _____________________


_______                      Exercise Amount: $___________________ = (Exercise
Price x Warrant Shares)


_______
Payment is being made by:

_____
enclosed check

_____
wire transfer

_____
other



Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.


It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.


If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.


To the extent the Warrant Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Warrant Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
 
 
Dated:           _____________________


______________________________
[Name of Investor]


By:____________________________
 
 
 


 
Exhibit A to Warrant, Page 1
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of March 12, 2015
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of BOSTON THERAPEUTICS, INC. specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person
attorney-in-fact to transfer the undersigned’s respective right on the books of
BOSTON THERAPEUTICS, INC. with full power of substitution.


Transferees                                           Percentage Transferred
                                           Number Transferred








Dated:___________, ______


______________________________
[Transferor Name must conform to the name of
Investor as specified on the face of the Warrant]


By: ___________________________
Name: _________________________


Signed in the presence of:


_________________________
(Name)




ACCEPTED AND AGREED:


_________________________
[TRANSFEREE]


By: _______________________
Name: _____________________
 
 
 
 


 
Exhibit B to Warrant, Page 1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------